Citation Nr: 0635166	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  01-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
1991, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial schedular rating, based the 
award of service connection for PTSD for the period September 
6, 1988 to March 8, 1990.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from January 1968 until 
January 1970; from January 1971 to October 1972; and from 
January 1978 until April 1980.

This matter comes before the Board of Veteran's Appeals 
(Board) from an order of the United States Court of Appeals 
for Veterans Claims (Court) dated in April 2006.  That order 
modifies a May 2003 Board decision that determined that the 
veteran was entitled to an effective date of March 8, 1990, 
for the grant of service connection for PTSD.  

The issue of the initial assignment of a disability rating 
for the time period from September 6, 1988, through March 8, 
1990, addressed in the REMAND portion of the decision below 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC consistent with the Court order.

Pursuant to 38 C.F.R. § 20.900(c) (2006), this case has been 
advanced on the Board's docket.  


FINDINGS OF FACT

1.  In a December 29, 1983, Board decision, service 
connection for PTSD was denied; that decision was final.

2.  The veteran's request to reopen the claim for service 
connection for PTSD was received on September 6, 1988.

3.  On March 8, 1990, VA received from the Federal District 
Court, Eastern District, New York, New York, Special Master 
for Appeals, a document entitled "Decision on Appeal," 
concerning the veteran's awarded entitlement to participation 
in the Agent Orange Payment Program noting the cause of the 
veteran's disability was "Delayed Stress Syndrome," PTSD, and 
documents indicating he became disabled prior to September 6, 
1988.
CONCLUSION OF LAW

The criteria for an effective date of September 6, 1988, for 
the grant of service connection for PTSD have been met.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.157(b)(3), 3.400(r) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its April 2006 order, the Court directs that the Board 
modify its 2003 decision to reflect that the effective date 
of the grant of service connection for PTSD is September 6, 
1988.  

The proper effective date for an original claim for service 
connection under 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400(b)(2)(i) is the "[d]ay following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (2006).  A claim may be reopened 
and allowed if new and material evidence is submitted under 
38 U.S.C. §§ 5108 and 7104(b), but the effective date of such 
an allowance would be the date the claim is reopened.  See 38 
U.S.C. § 5110; 38 C.F.R. § 3.400.  Under 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400(r), the effective date of a reopened 
claim for service connection is the date of receipt of claim 
or the date entitlement arose, whichever is later.  

Thus, the Board notes that the veteran filed his claim to 
reopen a claim of service connection for PTSD on September 6, 
1988.  That claim was granted.  The claim had been previously 
finally denied in a 1983 Board decision.  The Court, citing 
to the finding of the aforementioned Federal District Court 
Special Master, declared that the veteran became totally 
disabled on August 1, 1981.  The Court noted this set of 
facts entitled the veteran to an effective date of September 
6, 1988, for service connection for PTSD.  The Board 
therefore concludes that the correct effective date for the 
award of service connection for PTSD is September 6, 1988.  


ORDER

Subject to the criteria governing the payment of monetary 
benefits, an effective date of September 6, 1988, for the 
grant of service connection for post-traumatic stress 
disorder, but not prior thereto, is granted.


REMAND

The RO must assign a disability rating in the first instance 
for the time period from September 6, 1988, through March 8, 
1990.  The original issue on appeal was one of service 
connection and effective dates for the grant of service 
connection, and the Board does not have jurisdiction over the 
issue of assignment of a disability rating in the first 
instance.  The Court has ordered that VA address this issue.  
Therefore, the claim is remanded to the RO for an initial 
determination on the issue of assignment of disability rating 
for the time period in question.  

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all of the 
duty to notify and assist provisions set 
forth at 38 C.F.R. § 3.159 (2006) with 
regard to the issue of the assignment of 
an initial disability rating for the 
period from September 6, 1988, through 
March 8, 1990, are satisfied.  

2.  The RO should adjudicate the issue of 
the assignment of the initial disability 
rating for the period from September 6, 
1988, through March 8, 1990.  The Board 
notes that in order for the veteran to 
obtain appellate review of this issue, he 
must follow the regulatory provisions 
governing appeals to the Board, 
specifically the submission of a timely 
notice of disagreement and substantive 
appeal, in order to perfect his appeal.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.200, 20.202, 20.302 
(2006).  The case should only be returned 
to the Board if, following the issuance 
of statement of the case, this issue is 
perfected by the filing of a timely 
substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


